Citation Nr: 1431221	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-31 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits. 



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The appellant served in the United States Army from October 1973 to July 1975; he had service in Korea.  He was discharged under conditions other than honorable.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the appellant was not legally eligible for VA benefits.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a May 2013 personal hearing held via videoconference, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The appellant served on active duty from November 1973 to July 1975; he was discharged from service under conditions other than honorable for the good of the service under a request for separation in lieu of Court-Martial.

2.  The competent evidence does not demonstrate that the appellant was insane at the time of the offense.

3.  The appellant's active military service is considered to be a dishonorable period of service. 


CONCLUSION OF LAW

The appellant's discharge from service under other than honorable conditions constitutes a statutory bar to VA benefits.  38 U.S.C.A. §§ 101(2) and (18), 5103, 5103A, 5303 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.12, 3.159, 3.354 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

The Board notes that the Court has addressed the adequacy of VCAA notice in cases concerning the character of discharge.  See, e.g., Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice to the appellant on character of discharge was sent in this case on August 3, 2010, which is the same day as the letter denying the claim.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.    

The August 3, 2010 letter provided the appellant with a copy of the regulation regarding character of discharge (38 C.F.R. § 3.12).  The appellant was told that he would be eligible for VA benefits if VA found that his service was not dishonorable.  The appellant was also told to provide information and evidence with respect to the events that led to his discharge and to state why he thought his service was honorable.  Most importantly, the appellant has shown actual knowledge as to the character of discharge issue by submitting lay statements and testimony discussing his reasons for requesting elimination from service in lieu of Court-Martial.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim); Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim."). 
VA failed to provide a letter to the appellant that advises him of the elements of an effective date, which is assigned if pension benefits are awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  However, the assignment of an effective date is not now before the Board, since the threshold, preliminary issue on appeal - the character of the appellant's service, is being denied.  Thus, any question as to the effective date to be assigned would be moot. 

As for the duty to assist, the RO has secured the appellant's service personnel records (SPRs).  The appellant has submitted personal statements and hearing testimony.  The appellant has not contended that any additional evidence remains outstanding.  Therefore, the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claim that were lacking to change the bar of VA benefits due to character of discharge.  The VLJ asked questions to ascertain the timeline and facts regarding the appellant's character of discharge.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) .


Analysis of the Claim

The appellant has contended, including at his May 2013 hearing, that he should be awarded pension benefits based on his military service, despite the fact that he was voluntarily separated from service under conditions other than honorable.
Under the relevant law, "[a] person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2). 

Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2), 101(18); 38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement to VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  Here, the veteran was discharged under other than honorable conditions based on his acceptance of an undesirable discharge to escape trail by general court-martial.  This is a statutory bar, and prevents payment of benefits.  38 C.F.R. § 3.12(d)(1). 

The law and regulation does provide exceptions to the application of the bar, however.  If the service member was insane at the time of the offense, the bar is lifted.  38 U.S.C.A. § 5330(b); 38 C.F.R. § 3.12(b), (c)(6).  In this instance there is no allegation or evidence that he had any mental disorder or was insane.  In fact, he was represented by counsel when he signed a statement requesting discharge for the good of the service and acknowledging the possible consequences.  Therefore, this exception is not applicable. 

The official certification of the appellant's other than honorable discharge reflects that the appellant was discharged as undesirable for the good of the service in lieu of trial by court-martial.   

According to a Department of the Army statement signed in June or July 1975 by the appellant and his counsel, the appellant voluntarily requested discharge for the good of the service.  He acknowledged that he was guilty of the charges against him and that he had been advised of the implications attached to his discharge, to include being ineligible for many or all of his VA benefits.  He was to be furnished an Undesirable Discharge Certificate.

According to a November 1976 Administrative Decision, the appellant willingly accepted discharge in order to escape trial by Court-Martial, as he was charged with possession of methamphetamine, possession and selling of phencyclidine, and two counts of possession of marijuana. 

The appellant testified at his videoconference hearing in May 2013 that he decided to accept discharge from the service under other than honorable conditions rather than face a Court-Martial because he might have received up to 20 years in prison if he had been convicted of the offenses against him in a Court-Martial and that he believes he should not be prevented from obtaining VA pension benefits under the circumstances of his case.

Based on the above, the Board finds that the appellant's July 1975 discharge under conditions other than honorable is a dishonorable discharge for VA purposes.  Veteran status and therefore eligibility for VA benefits, to include pension benefits, cannot be established. 











ORDER

Entitlement to legal eligibility for VA benefits, to include pension benefits, is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


